DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-28 were originally filed May 27, 2020.
	The amendment received April 22, 2021 amended claims 1, 9, 18, 20-22, and 26 and canceled claim 19.
	The amendment received September 14, 2021 amended claims 1, 5, 9, 14, 18, and 20-22; canceled claim 25; and added new claims 29-32.
	Claims 1-18, 20-24, and 26-32 are currently pending and under consideration.
Election/Restrictions
Group 1. Claims 1-8, 9-17 (in part), 18, 20-24, and 26-32, drawn to an IL-2R ligand of SEQ ID NOs: 578, 580-583, 587, 589, 590, 593, 595, 598, 599, 601-603, 605-607, 610-613, 618-620, 626-628, 631, 633, 635, 637, 639, 642, 644, 646-648, 654-656, 659, 661, 663, 665, 666, 669, 674, 681-684, 692, 695, 701, 706, 710, 711, 714-719, 724, 725, 728, 730, 731, 733, 734, 737, 738, 740-742, 747-749, 752-757, 759, 760, 763, 766, 769, 771, 772, 776, 779, 782, 783, 785, 791-793, 795, 796, 798-800, 803, and 808 (i.e. 100+ divergent sequences), classified in C07K 4/00 and/or 7/00.
Groups 2-122. Claims 9-17 (in part), drawn to an IL-2R ligand wherein each group is a separate SEQ ID NO: (e.g. Group 2 is SEQ ID NO: 579, Group 3 is SEQ ID NO: 584, etc.), classified in C07K 7/00.


Inventions 1 and 2-122 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect (i.e. different sequences without a significant common core structure).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Election by Original Presentation
Newly submitted SEQ ID NOs: 579, 584-586, 588, 591, 592, 594, 596, 597, 600, 604, 608, 609, 614-617, 622-625, 629, 630, 632, 634, 636, 638, 640, 641, 643, 645, 649-653, 657, 658, 660, 662, 664, 667, 668, 670-673, 675-680, 685-691, 694, 696-700, 702-705, 707-709, 712, 713, 720-723, 726, 727, 729, 732, 735, 736, 739, 743-746, 750, 751, 758, 761, 762, 764, 765, 767, 768, 770, 773-775, 777, 778, 780, 784, 786-790, 794, 797, 801, 802, and 804-807 of claims 9-17 (in part) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the various SEQ ID NOs: have a materially different design, mode of operation, function, or effect (i.e. different sequences without a significant common core structure).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  However, since present claims 9-17 (in part) also contain subject matter 
Priority
The present application is a CON of 16/531,951 filed August 5, 2019 (now U.S. Patent 10,703,776) which claims the benefit of 62/785,754 filed December 28, 2018 and 62/715,097 filed August 6, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted August 13, 2021 and October 15, 2021 are being considered by the examiner.
Withdrawn Objection
The objection to claims 20-22 regarding being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in view of the amendment received September 14, 2021.
Withdrawn Rejections
The rejection of claims 18 and 23-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding “can be selected from” is withdrawn in view of the amendment received September 14, 2021.

The rejection of claims 1-8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends regarding the dependency on claim 18 is withdrawn in view of the amendment received September 14, 2021. 

The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the claim amendment received September 14, 2021.  

The rejection of claims 9-17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends regarding the dependency on claim 18 is withdrawn in view of the amendement received September 14, 2021. 

The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received September 14, 2021.  

The rejection of claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claim in the amendment received September 14, 2021.  

The rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 18, and 24-27 of U.S. Patent No. 10,703,776 in view of Betts et al., 2003, Chapter 14: Amino Acid Properties and Consequences of Substitutions, Bioinformatics for Geneticists (Barnes and Gray eds.), 28 pages and Chen et al., 2013, Fusion Protein linkers: Property, Design and Functionality, Adv Drug Deliv Rev, 65(10): 1357-1369 is withdrawn in view of the TD received September 14, 2021. 
New Rejection Necessitated by Amendment
Improper Markush
Claims 9-17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of SEQ ID NOs: 578, 580-583, 587, 589, 590, 593, 595, 598, 599, 601-603, 605-607, 610-613, 618-620, 626-628, 631, 633, 635, 637, 639, 642, 644, 646-648, 654-656, 659, 661, 663, 665, 666, 669, 674, 681-684, 692, 695, 701, 706, 710, 711, 714-719, 724, 725, 728, 730, 731, 733, 734, 737, 738, 740-742, 747-749, 752-757, 759, 760, 763, 766, 769, 771, 772, 776, 779, 782, 783, 785, 791-793, 795, 796, 798-800, 803, and 808 (Group 1 above) and 579, 584-586, 588, 591, 592, 594, 596, 597, 600, 604, 608, 609, 614-617, 622-625, 629, 630, 632, 634, 636, 638, 640, 641, 643, 645, 649-653, 657, 658, 660, 662, 664, 667, 668, 670-673, 675-680, 685-691, 694, 696-700, 702-705, 707-709, 712, 713, 720-723, 726, 727, 729, 732, 735, 736, 739, 743-746, 750, 751, 758, 761, 762, 764, 765, 767, 768, 770, 773-775, 777, 778, 780, 784, 786-790, 794, 797, 801, 802, or 804-807 (Groups 2-122 above) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the different sequences do not share a common core structure that is linked to the function of being an IL-2R ligand.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5,635,597

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658